UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6828


PERNELL DAVIS PITTMAN,

                Plaintiff - Appellant,

          v.

MICHAEL L. WADE, Sheriff, Henrico County Jail Department;
JOHN DOE(S); JANE DOE(S),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00016-JAG)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pernell Davis Pittman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pernell   Davis     Pittman       appeals    the     district   court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2012)

complaint for failure to prosecute.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                   Pittman v. Wade, No.

3:14-cv-00016-JAG (E.D. Va. May 15, 2014).                      We dispense with

oral   argument   because      the    facts    and     legal     contentions    are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2